WOLF, C.J.,
Dissents.
While the trial court did not follow the law, any error was harmless. Pursuant to § 59.041, Fla. Stat. (2002), no judgment shall be set aside or reversed for any error as to any matter of pleading or procedure, unless it appears that such errors injuriously affect the substantial rights of the complaining party or results in a miscarriage of justice. See also Mathers v. Botsford, 86 Fla. 40, 43, 97 So. 282, 283 (1923).
*352There is nothing to be gained by sending this ludicrous case back to the trial court. Whether or not these death row inmates are indigent, they have no substantial rights to, nor will they ever be entitled to, pornography in their prison cells. The alleged First Amendment violation will never be actionable. We are wasting the trial court’s time and resources by requiring it to deal further with this case.